Title: To George Washington from Thomas McKean, 26 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     Private
                     Sir,
                     Philadelphia Sep. 26 1781
                  
                  Since I had the honor of writing to you on the 21st instant, I have learned, that on the proposed mediation of the Emperor of Germany and the Empress of Russia to the belligerent powers, the Court of France accepted it, on condition his Allies the United States of America should accede thereto, adding he would immediately advertise them of the measure; the Court of Spain declined it, because a direct negociation had taken place between her & Great Britain, thro’ Mr Cumberland, who was then at Madrid.  Soon after this Mr Cumberland was recalled, and the propositions were removed.  France thereupon desired two questions might be put to Great Britain; 1st. Whether she would agree to the United States’s having a Minister Plenipotentiary at the Congress?  2dly In what manner she would treat with such minister, whether as the Representatives of Sovereign States?  These propositions were not only entirely evaded, but Great Britain made it a preliminary, that France should dissolve her connections with the King’s subjects in America.  Thus matters rested ’till July, when some dark hints were thrown out by Great Britain, that all the States in America could not reasonably expect to be acknowledged Independant, as many of them were subdued by her Arms; and of the seventeen Provinces in the Low Countries only seven were so acknowledged by Spain, which seemed to be the only Precedent of the kind.  No further overtures have been made on this head.
                  Congress had, in the last winter, acceded to the terms of the armed neutrality planned by the Empress of Russia, and appointed the honorable Francis Dana as their Minister to Petersburgh.  Before he set out he waited upon the Count de Vergennes at Paris, and, by his advice, will not appear at the Russian Court in a public Character, without a previous certainty that he will be received as such, which is not expected in the present stage of affairs, it behoving Mediators to be quite impartial between the powers at variance: However the way has been prepared in such a manner, as to ensure a friendly reception of him as a private gentleman, and for the rest he must trust to the Chapter of Accidents.  The Empress was not a little pleased with the Act of Congress agreeing to her maritime code; especially as they had not been invited to it but did it voluntarily.
                  We are plainly told, that we cannot have any more forces from France, by Sea or Land, after this campaign, nor are we to rely on any farther pecuniary assistance:  The situation of Affairs in Europe will demand their utmost exertions there, and they expect to render as much real service to the common cause in other places, as they could possibly do in America.  France, notwithstanding, will continue to pay the interest of our Loan–Office Certificates; and the King has made a free gift of six millions of Livres Tourney, to the United States of the money already supplied them.  You may rely on the authenticity of what I have communicated.
                  In this state of things it behoves us to make the most of the present opportunity.  If New York, York-Town in Virginia and Charlestown could be invested at the same time, the very attempt would have a prodigious effect on our enemies and the minds of the Courts in Europe, and in my humble opinion would not only expedite the negociation for peace, but bring it to a favorable issue.  Is this practicable?  I confess I cannot answer the question; but if Count de Grass could blockade New York with his fleet, leaving a sufficient number of ships in Chesapeake, and the Militia of Pennsylvania and New Jersey, now called out were to march to Amboy, Elizabeth-Town &c. and General Heath to close in to the Northward, I think it might be very beneficial.  This would effectually prevent General Clinton from detaching by Sea or Land to any place whatsoever; Admiral Digby, or at least many victuallers and merchantmen, might be captured, and if it pleases Providence that you should speedily reduce Cornwallis, you might proceed with your victorious army to New York and have a prospect of taking it before the Winter sets in.  In such a case Charles Town would fall of course, or be evacuated.  At any rate we could lend our whole force against it the ensuing Winter.
                  The spirit discovered by the Militia and others seems to invite to enterprize; it is higher than at any time since 1776.
                  The Robust and Prudent Ships of War have been condemned on a survey last week, as unfit for further service, the damages sustained by the London, Shrewsbury and the other ships is equal to what was first mentioned.
                  We wait with a degree of anxiety for certain intelligence from the Southward, having had none for upwards of a fortnight.
                  This moment I was honored with your letter of the 15th instant, which shall be read in Congress tomorrow.  I have the honor to be, with the utmost regard, Your Excellency’s Most Obedient and devoted humble Servant
                  
                     Thos M.Kean
                  
               